Citation Nr: 1018906	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), claimed as a 
lung condition.

2.  Entitlement to service connection for COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied service connection 
for COPD.

The case was remanded by the Board to the RO in July 2009 in 
order to afford the Veteran a personal hearing before a 
member of the Board sitting at the RO, as requested by the 
Veteran.  However, in December 2009 on remand, the Veteran 
withdrew his hearing request.

In April 2010, the Veteran submitted additional evidence 
consisting of a March 2010 letter from a private physician.  
This evidence was not accompanied by a waiver of RO 
consideration.  However, as the new evidence only confirms 
the existence of a current disability, a fact already 
established by the evidence of record, and essentially 
duplicates evidence already of record, the Board will 
proceed.  See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran was denied service connection for a lung 
disability in an August 2007 Board decision.

2.  Evidence received since the August 2007 Board decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's COPD is not etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision is final. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for COPD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  COPD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in January 2008 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria in addition to the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in January 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
report, and RO hearing transcript have been associated with 
the claims file.  During his personal hearing before the RO, 
the Veteran indicated that he was treated by Dr. R.D. shortly 
after he was discharged from service in the late 1940s.  The 
Veteran noted that he had attempted to obtain these records, 
but they were not available.  VA also attempted to obtain 
treatment records from the Hand County Memorial Hospital.  In 
a response dated in February 2006, the hospital replied that 
the Veteran had not been seen for lung treatment at any time.  
The Veteran also referenced receiving treatment at the 
Jerauld County Clinic.  In the response dated in March 2006, 
the Clinic indicated that no records for the Veteran could be 
located.

The Board also notes that the Veteran was afforded a VA 
examination with respect to claim in April 2008.  38 C.F.R. § 
3.159(c)(4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion with respect to the etiology of 
the Veteran's COPD.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to this issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  New and Material Evidence

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2009).  Thus, the August 2007 
Board decision, which denied the Veteran's claim on appellate 
review, became final.

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection on the merits in a 
May 2008 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2008).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Only evidence presented since 
the last final denial on any basis will be considered in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Board found that the evidence did not establish that the 
Veteran had a lung-related injury or disease in service, a 
currently diagnosed lung condition, or a nexus between a 
current lung condition and service.

Since the prior final decision, new evidence has been added 
to the record.  VA and private treatment records from 2008 
and 2007, respectively, reflect diagnoses of COPD and 
obstructive airway disease.  The Veteran also submitted 
letters dated June 2007 and January 2009 from one of his 
physicians.  These letters raise the possibility of a nexus 
between the Veteran's current condition and an event in 
service.

The Board finds that the evidence received since the last 
final decision is new, as it was not in the record at the 
time of the prior final decision.  The evidence is also 
material as it raises a reasonable possibility of 
substantiating the Veteran's claim because it goes to a 
previously unestablished facts of whether he had a diagnosis 
of COPD and whether it is related to service. 
 
As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the Veteran was 
provided notice of how to substantiate his claim in a letter 
dated January 2008.  Moreover, in the May 2008 rating 
decision, the RO reopened and considered the Veteran's claim 
on the merits.  A subsequent statement of the case dated 
October 2008 provided the Veteran with the laws and 
regulations pertaining to consideration of the claim on the 
merits.  The Board therefore finds that, given that the 
Veteran had adequate notice of the applicable regulations and 
has had the opportunity to submit argument and evidence on 
the merits of his claim, he would not be prejudiced by the 
Board's review of the merits of the claim at this time. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that his alleged lung disability is the 
result of a brine tank explosion on board the U.S.S. ROY 
(CVE-103) on August 31, 1944.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, No. 2008-7096, 
slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. 
Fed.) (nonprecedential) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

While the Veteran has asserted that his lung disability is 
the result of an explosion during service, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his skin disorders and in-service 
chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of 
his claim have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

Review of the Veteran's service treatment records revealed a 
normal x-ray report of the Veteran's chest in February 1944.  
The evidence does substantiate the Veteran's claim that a 
brine tank exploded during the Veteran's time in service.  A 
medical record dated on August 23, 1944, indicated that while 
using a cutting torch on a mechanical cow, a brine tank 
exploded causing injury to the Veteran's abdomen and right 
arm.  A small skin abrasion was noted on the right chest, but 
there was no tenderness to palpation.  A note dated August 
31, 1944, stated that the Veteran was "up and about" with 
no complaints.  On September 1, 1944, the Veteran was 
discharged back to duty with no complaints.  The Veteran 
underwent a separation examination in February 1946.  His 
respiratory system was normal and a photoflurographic chest 
x-ray was negative.

The Veteran contends that prior to the brine tank explosion, 
he was not working with a cutting torch, but lying across the 
tank.  He stated that the ship's physician indicated that he 
had suffered severe lung damage and that he should undergo a 
lung resection, which the Veteran refused.  The service 
treatment records do not support this contention.  These 
records do not indicate that the Veteran's lungs were damaged 
as a result of the brine tank explosion.  Additionally, the 
Veteran's respiratory system was normal at his discharge and 
the Veteran did not complain of any lung disability for the 
remaining two years he was in service after the explosion.

During his personal hearing at the RO in January 2007, the 
veteran stated that he sought treatment for his alleged lung 
condition shortly after discharge from service. The Veteran 
noted that he was treated by Dr. R.D. for pneumonia several 
years after service.  The Veteran maintains that Dr. R.D. 
told him that he had "spots" on his lungs.  When asked if 
he was given a diagnosis of a lung disability at that time, 
the Veteran stated that he was not.  As discussed above, 
these records were not available for review.

There are no records dated from the 1950s through the 1970s 
reflecting treatment for or diagnosis of lung problems.

The Veteran was seen in July 1982 at the Mayo Clinic. Review 
of these treatment records indicates treatment for lower 
extremities, but no mention of a lung disability.  The only 
evidence related to the Veteran's claim was the CT scan of 
the chest, noting an apparent widening of the superior 
mediastinum, just above the lung.  The Veteran himself later 
indicated that he was not given a diagnosis of a lung 
disability while at Mayo.  See January 2007 RO Hearing 
Transcript.  

In May 1993, the Veteran was treated at the Hand County 
Clinic, by Dr. S.D.S.  On his history and physical, the 
examiner indicated that the Veteran was "exposed to 
explosive gases in service in the 1940s, resulting in lung 
scar tissue."  It was also noted that the veteran was 
treated at the Mayo Clinic at one time and scar tissue was 
found on the lung secondary to exposure to explosive gases in 
service.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
U.S. Court of Appeals for Veterans Claims (Court) stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  Black 
applies in the instant case since the Board has reviewed the 
medical records from the Mayo Clinic, and there is no 
evidence of any treatment for a lung disability.  It is clear 
that Dr. S.D.S was merely repeating history provided by the 
Veteran.

The Veteran was seen by S.J., PAC, GNP, in October 2000 with 
complaints of respiratory symptoms associated with nasal 
congestion.  He was diagnosed with acute sinusitis. He was 
later seen in April 2001 with similar respiratory complaints.  
S.J. noted in her treatment record that the Veteran had 
suffered from a "substantial injury to the chest while in 
the military with a grossly abnormal chest x-ray, but I do 
not recall what the actual chest x-ray looked like."  There 
was no indication that the examiner reviewed the Veteran's 
service treatment records, as there was no mention of any 
lung condition in the service treatment records.

In a letter dated in October 2005 from S.J., she stated that 
she had reviewed the Veteran's service medical records and 
stated that after the tank explosion in service, the Veteran 
was simply watched for 24 hours and discharged.  The Veteran 
indicated that he was told he should have a lung resection 
after the explosion, but that he refused.  S.J. stated that 
the Veteran had a continuous abnormality in the lung, 
initially noted as azygous lobe, though subsequent readings 
included prominent right peritracheal tissue, which remained 
unchanged.  At no point did S.J. state that there was a 
chronic lung disability, nor did she state that any current 
findings were related to an injury in service.

Private treatment records dated May 2007 reflect a diagnosis 
of minimal obstructive airway disease.

An additional letter from S.J. dated in July 2007 was 
submitted by the Veteran.  The letter stated that the Veteran 
had increasing difficulties with respiratory disease, which 
seemed to have begun with exposure while serving in the 
military.

The Veteran also submitted a letter from Dr. M.A.T. dated 
July 2007.  She indicated the Veteran had COPD, chronic 
bronchitis, and sleep apnea.  She reviewed and noted the 
Veteran's 1944 medical report regarding his work on the brine 
tank and its subsequent explosion.  The Veteran also reported 
that a treating physician in the military wanted to perform 
surgery at the time, to include possibly removing part of the 
lung or putting a tube into his lung.  Dr. M.A.T. stated that 
the explosion could have contributed to his lung problems.  
An explosion and the inhalation of gases or chlorinated water 
could have contributed to his lung problem and caused 
scarring.  However, she qualified her opinion by stating that 
a pulmonologist would be able to more clearly define the 
Veteran's lung disease.
 
The Veteran was afforded a VA examination in April 2008.  The 
claims file was reviewed by the examiner.  The Veteran 
related the circumstances of the brine tank explosion and his 
injury during service.  He stated that he sought treatment in 
the 1940's and was told he had "spots" on his lungs.  He 
reported that he wore a CPAP machine for sleep apnea, and 
that the mask will have a slime on it afterwards.  He was 
prescribed guaifenesin pills which helped with mucous 
production.  He stated that he could walk about a mile, and 
would have dyspnea on exertion after that.  He denied any 
problems with hemoptysis or anorexia.  He had not been 
hospitalized or had any incapacitating episodes in the last 
12 months.  He did have a productive cough with a whitish 
slime.  On examination, the lungs were clear to auscultation 
and percussion.  There was no indication of pulmonary 
hypertension.  No cor pulmonale or right ventricular 
hypertrophy was noted.  A pulmonary function test was 
conducted.  FVC was 3.04, or 82.6 percent of expected.  FEV1 
after bronchodilator was 2.52, or 91.3 percent of expected.  
FEF 25/75 was 136 percent of expected.  DLCO was 22 or 112 
percent of expected.  These results indicated normal 
pulmonary function.  The examiner assessed mild COPD per 
previous diagnosis with normal pulmonary function.

The examiner reviewed the Veteran's service and post-service 
treatment records.  On the basis of CT scans, prior history, 
and current findings, the examiner concluded that it was less 
likely than not that the Veteran's current symptomatology is 
related to his injury in service from the exploding brine 
tank.  The examiner noted inconsistencies between the 
Veteran's reported history of his injury in service when 
compared to the documented treatment in service.  The 
documented treatment was abdominal.  There were no 
respiratory findings at that time and no respiratory findings 
at separation.  Moreover, there was no objective evidence of 
a relationship between the blast injury and the Veteran's 
current lung condition.  A blast injury would have caused a 
contusion, bleeding, respiratory distress, or in the worst 
case, acute respiratory distress requiring emergency 
hospitalization.  None of this was documented in the 
Veteran's treatment records, and there was no specific 
diagnosis of a lung problem until his current diagnosis of 
COPD.

The Veteran was seen at the Regional Medical Clinic in July 
2008.  He complained of a left lung injury during World War 
II that led to his inability to work.  The treating 
physician, Dr. A.S., indicated that the Veteran had mild COPD 
based on history, but that his main problem was obesity.  
Pulmonary function tests showed a mild restrictive 
impairment, but there was no evidence of pulmonary fibrosis, 
as his diffusion capacity was normal.  Dr. A.S. stated that 
he was unable to correlate the Veteran's pulmonary condition 
with a presumed lung injury during service.  In September 
2008, Dr. A.S. stated that regarding the Veteran's lung 
injury in service, he did not have much independent 
information and had requested a CT scan of which did not have 
the results.  He stated that he was unsure of the etiology of 
the Veteran's restrictive impairment; however it was possible 
that it may be related to either the Veteran's World War II 
lung injury or may be secondary to pulmonary parenchymal 
disease noting that he was waiting to review a CT scan that 
he had recommended.  He stated further that he had a 
suspicion that the Veteran's worsening shortness of breath 
was due to a combination of restrictive pulmonary impairment 
as well as moderately high pulmonary hypertension.  

A March 2008 CT scan of the chest reportedly showed, in 
pertinent part, mild vascular congestion that indicated 
failure without significant evidence of emphysema or 
fibrosis.  An August 2008 CT scan of the Veteran's chest 
showed no convincing acute process; no bronchiectasis; no 
mass; and no adenopathy.

In an August 2008 VA outpatient treatment record, the VA 
physician indicated that recently completed tests including a 
CT scan of the chest, echocardiogram and a chest x-ray had 
all been returned without findings to support the Veteran's 
claim of a service related lung disorder.  He noted that the 
Veteran still had a pending pulmonary consultation including 
pulmonary function, but that the Veteran appears to have just 
developed obstructive pulmonary disease over the years due to 
exposure to chronic work-related materials rather than 
anything acute associated with his military service.  The 
assessment was cough and shortness of breath.  In a January 
2009 VA progress note, the physician again reiterated that he 
did not believe the Veteran's symptoms were related to his 
military service, but encouraged the Veteran to pursue his 
options vigorously.  

An additional letter from S.J. dated February 2008 was 
submitted by the Veteran.  The letter is substantially 
similar to S.J.'s letter dated July 2007, though she 
indicated that she was unable to comment on the specifics of 
the Veteran's lung disease.

VA treatment records dated May 2008 reflect a diagnosis of 
COPD.

An additional letter from Dr. M.A.T. dated January 2009 was 
submitted by the Veteran.  However, this letter is 
substantially similar to Dr. M.A.T.'s letter dated July 2007, 
and she stated that it is possible that the Veteran's 
injuries in service could cause his lungs to scar and give 
him some chronic problems.

The Veteran submitted a letter from D.H., PA-C, dated October 
2009.  He stated that the Veteran was exposed to an explosion 
aboard his ship during service, and has had extreme 
difficulty with respiration since that time.  On examination, 
he was extremely short of breath.  He was currently diagnosed 
with COPD and other dyspnea.  This was secondary to the 
explosion in service.

Finally, the Veteran submitted an additional letter from Dr. 
S.D.S., dated March 2010, which stated that the Veteran had 
significant pulmonary symptoms which limit his ability for 
extensive ambulation or employment.  He further stated that 
"it is believed that these began during exposure to an 
injury sustained in military service in the 1940's."

Based on the evidence of record, the Board finds that service 
connection for COPD is not warranted.  Although service 
treatment records documented the Veteran's exposure to a 
brine tank explosion during service, there is no indication 
that the explosion resulted in injury to the lungs or any 
type of respiratory distress.  Rather, the Veteran's abdomen 
and right arm were noted as injured.  On separation, there 
were no respiratory abnormalities.

The claims file includes opinions that relate the Veteran's 
current COPD or lung disability to the explosion in service.  
However, these opinions are insufficient to establish service 
connection.  The July 2007 opinion from S.J. and the October 
2009 opinion of D.H. did not include a rationale to support 
their conclusions that the Veteran's respiratory disease was 
related to the explosion during service.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that to be 
adequate a medical opinion must provide a rationale for its 
conclusions).  To the extent that Dr. S.D.S. opined that the 
Veteran's current symptoms are related to service in his 
March 2010 letter, he also did not provide a rationale for 
his conclusion.

The July 2007 and January 2009 opinion of Dr. M.A.T. stated 
that the explosion "could" have contributed to his lung 
problems, that an explosion and the inhalation of gases or 
chlorinated water "could" have contributed to his lung 
problem and caused scarring, and that "it was possible" 
that the Veteran's injuries in service caused scarring and 
resulted in chronic problems.  However, service connection 
may not be based on speculation or remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a plausible claim); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998).  Dr. M.A.T. also qualified her opinions by stating 
that a pulmonologist would be more able to define the 
Veteran's lung disease.

The April 2008 VA examiner concluded that the Veteran's 
current lung condition was less likely than not related to 
service.  This conclusion was based on a review of the 
relevant records and examination of the Veteran, and is 
supported by an accompanying rationale.  Therefore, the Board 
finds the opinion of the VA examiner to have the greatest 
probative value with respect to assessing the etiology of the 
Veteran's lung condition.  

The October 2009 letter from D.H. indicated that the Veteran 
reported having respiratory difficulties since the explosion 
in service.  To the extent that the Veteran's statements are 
offered as evidence of continuity of symptomatology, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, supra.  As noted, in adjudicating 
his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, 
competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of respiratory problems in service, was shown to 
have normal respiratory function at separation, and not shown 
to have diagnoses of a respiratory condition until decades 
after service, weighs heavily against the claim he now makes 
that he has had problems ever since service.  The Board is 
not holding that corroboration is required.  Rather, the 
Board finds his assertions to be less credible than the 
negative contemporaneous records.  The Board notes that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  However, with respect to a 
merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

There is no additional competent evidence supporting the 
contention that the Veteran has a lung disability related to 
service.  Therefore, service connection is not warranted.




ORDER

New and material evidence having been received, the Veteran's 
claim for entitlement to service connection for COPD, claimed 
as a lung condition, is reopened; the appeal is granted to 
this extent only.

Service connection for COPD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


